DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    GREGORY A. LATCHAW, M.D.,
                           Appellant,

                                     v.

                     DEPARTMENT OF HEALTH,
                            Appellee.

                              No. 4D16-3127

                              [March 22, 2018]

  Appeal from the State of Florida, Board of Medicine, Department of
Health; L.T. Case No. 2014-05250.

  Mycki Ratan of Ratzan & Faccidomo, LLC, Miami, for appellant.

  Katelyn R. Levine, Assistant General Counsel, Florida Department of
Health, Prosecution Services Unit, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN H., Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.